Exhibit 10.63

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

ADJUSTMENTS TO CARDINAL HEALTH STOCK OPTIONS AND TERMS OF CAREFUSION

STOCK OPTIONS

August 31, 2009

As a result of the separation of the clinical and medical products businesses of
Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off of those
businesses to Cardinal Health’s shareholders, effective August 31, 2009 (the
“Spin-Off”), outstanding stock option awards granted by Cardinal Health or an
affiliate to you (the “Cardinal Health Options”) pursuant to the terms of equity
incentive plans adopted by Cardinal Health (including those plans acquired or
assumed by Cardinal Health in acquisitions) (“Cardinal Health Equity Plans”) and
related grant agreements (the “Cardinal Option Agreements”) are being adjusted,
as of the effective time of the Spin-Off, as follows:

 

  •  

With respect to each outstanding Cardinal Health Option initially granted to you
on or prior to September 26, 2007 (each, a “Pre-2007 Cardinal Option”), (i) the
exercise price and number of shares subject to such option are being adjusted
(each, an “Adjusted Cardinal Option”) and (ii) you are receiving a nonqualified
stock option to purchase common stock of CareFusion Corporation (each, a
“CareFusion Option”).

 

  •  

With respect to each outstanding Cardinal Health Option initially granted to you
after September 26, 2007, the option will be cancelled and a CareFusion Option
will be issued.

 

  •  

For the sole purpose of determining how the Cardinal Health Options will be
adjusted in connection with the Spin-Off, references to the “initial” date of
grant of a Cardinal Health Option refer to the date when such option was
initially granted pursuant to one of the Cardinal Health Equity Plans, except
that the “initial” date of grant of a Cardinal Health Option that was granted
under the Offer to Exchange, dated June 19, 2009, shall be deemed to be the
initial grant date of the Cardinal Health Option for which it was exchanged.

Adjusted Cardinal Options

Except as described below, your Adjusted Cardinal Option will continue to be
governed by (i) your Cardinal Option Agreements, as amended (including the
provisions in the agreements relating to “Triggering Conduct/Competitor
Triggering Conduct” and “Special Forfeiture/Repayment Rules”) and (ii) the
Cardinal Health Equity Plan under which the agreement was issued, also as
amended.

Your Adjusted Cardinal Options will differ from your Pre-2007 Cardinal Options
in the following ways:

 

  •  

The exercise price and number of shares subject to the Adjusted Cardinal Options
will be different from the exercise price and number of shares subject to each
Pre-2007 Cardinal Option to account for the effect of the Spin-Off on the value
of Cardinal Health’s stock. The adjusted exercise price and number of shares
subject to each Adjusted Cardinal Option can be found on the website of Cardinal
Health’s third-party equity plan administrator.

 

1



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

 

  •  

For the purposes of vesting and exercise of your Adjusted Cardinal Options and
forfeiture of your Adjusted Cardinal Options on termination of employment under
the Cardinal Health Option Agreements and Cardinal Health Equity Plan, your
continued employment with CareFusion Corporation (“CareFusion”) or any of its
affiliates shall be treated as continued employment with Cardinal Health until
you cease to be a full-time employee of CareFusion or any of its affiliates.
However, for other purposes with respect to your Adjusted Cardinal Options,
including the provisions in the Cardinal Option Agreements relating to
“Triggering Conduct/Competitor Triggering Conduct”, “Special
Forfeiture/Repayment Rules” and “Holding Periods Requirements.” you will cease
to be employed by Cardinal Health when the Spin-Off is effective.

 

  •  

In addition to the obligations set forth in the “Triggering Conduct/Competitive
Triggering Conduct” and “Special Forfeiture/Repayment Rules” provisions of your
Cardinal Option Agreement, your Adjusted Cardinal Options will also be subject
to the “Triggering Conduct/Competitive Triggering Conduct” and “Special
Forfeiture/Repayment Rules” provisions set forth on Appendix A attached hereto.

 

  •  

Vesting of your Adjusted Cardinal Options will not accelerate, and you will not
receive other benefits, upon a “change of control” of Cardinal Health as defined
in your Cardinal Option Agreements, as amended, or in the Cardinal Health Equity
Plan under which the agreement was issued, also as amended. Rather, in the event
of a Change of Control as defined in the CareFusion Corporation 2009 Long-Term
Incentive Plan as of the effective time of the Spin-Off, the following
acceleration and exercisability provisions shall apply:

 

  •  

On the date that such Change of Control occurs, each Adjusted Cardinal Option
not previously exercisable and vested shall become fully exercisable and vested.

 

  •  

In the event that you cease to be a full-time employee of CareFusion or one of
its affiliates within two (2) years after such Change of Control for any reason
other than because of your death, Retirement, Disability or Termination for
Cause (as such terms are defined in the Cardinal Health 2005 Long-Term Incentive
Plan, as amended and restated effective as of November 5, 2008), each Adjusted
Cardinal Option that is then vested shall, following such termination of
employment, remain exercisable until the earlier of the third (3rd) anniversary
of such termination of employment (or any later date until which it would remain
exercisable by its terms) or the expiration of its original term.

 

2



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

 

  •  

Please note that CareFusion and its affiliates are third party beneficiaries of
all rights that benefit CareFusion with respect to your Adjusted Cardinal
Options and as a result CareFusion may enforce with full force and effect all
terms and conditions that benefit CareFusion with respect to such options.

CareFusion Options

Your CareFusion Options are granted under, and subject to, the terms and
conditions of the CareFusion Corporation 2009 Long-Term Incentive Plan. They are
also subject to the terms of the Cardinal Option Agreement for the corresponding
Pre-2007 Cardinal Option (including provisions regarding “Triggering
Conduct/Competitor Triggering Conduct” and “Special Forfeiture/Repayment Rules”)
and the applicable Cardinal Health Equity Plan, which have been adjusted and
restated on Appendix B attached hereto for purposes of applying them to your
CareFusion Options and have been approved by the Human Resources and
Compensation Committees of Cardinal Health and CareFusion. Please note that
Cardinal Health and its affiliates are third party beneficiaries of all rights
that benefit Cardinal Health with respect to your CareFusion Options and as a
result Cardinal Health may enforce with full force and effect all terms and
conditions that benefit Cardinal Health with respect to such options.

 

3



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

Appendix A

1. Triggering Conduct/Competitor Triggering Conduct.

(a) For so long as you are an employee of the CareFusion Group (as defined
below) and for three (3) years following the termination of your full-time
employment by CareFusion or one of its affiliates regardless of the reason, in
addition to the events set forth in your Cardinal Option Agreement, “Triggering
Conduct” shall include:

(i) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the CareFusion
Group;

(ii) a violation of policies of the CareFusion Group, including, but not limited
to, conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by you;

(iii) directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
CareFusion Group at any time within the 12 months prior to your Termination of
Employment;

(iv) any action by you and/or your representatives that either does or could
reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to you; and

(v) breaching any provision of any employment or severance agreement with a
member of the CareFusion Group; and

(b) For so long as you are an employee of the CareFusion Group (as defined
below) and for one (1) year following the termination of your full-time
employment by CareFusion or one of its affiliates regardless of the reason, in
addition to the events set forth in your Cardinal Option Agreement, “Competitor
Triggering Conduct” shall include accepting employment with, or serving as a
consultant or advisor or in any other capacity to, an entity that is in
competition with the business conducted by any member of the CareFusion Group (a
“CareFusion Competitor”), including, but not limited to, employment or another
business relationship with any CareFusion Competitor if you have been introduced
to trade secrets, confidential information or business sensitive information
during your employment with the CareFusion Group and such information would aid
the CareFusion Competitor because the threat of disclosure of such information
is so great that, for purposes of these obligations, it must be assumed that
such disclosure would occur.

For purposes of these obligations, “CareFusion Group” means CareFusion
Corporation and any subsidiary or other entity that is directly or indirectly
controlled by CareFusion Corporation or any entity in which CareFusion
Corporation has a significant ownership interest as determined by the
administrator of the Cardinal Health, Inc. 2005 Long-Term Incentive Plan, as
amended and restated effective as of November 5, 2008.

 

1



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

2. Special Forfeiture/Repayment Rules. You shall remain subject to the terms set
forth in the “Special Forfeiture/Repayment Rules” provision of your Cardinal
Option Agreement(s), subject to the following adjustments:

(a) All references to “Cardinal Competitor” that appear therein shall also refer
to “CareFusion Competitor” (as defined in Section 1 of this Appendix A);

(b) All references to the “Cardinal Group” that appear therein shall also refer
to the “CareFusion Group” (as defined in Section 1 of this Appendix A); and

(c) With respect to calculating the length of the Look-Back Period in the event
that you engage only in Competitor Triggering Conduct as described in
Section 1(b) of this Appendix A, the Look-Back Period shall be shortened to
exclude any period more than one (1) year prior to the effective time of the
Spin-Off, but include any period between the effective time of the Spin-Off and
engagement in Competitor Triggering Conduct.

 

2



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

Appendix B

CAREFUSION CORPORATION

NONQUALIFIED STOCK OPTION TERMS AND CONDITIONS

These Nonqualified Stock Option Terms and Conditions (the “Terms”) adjust and
restate the terms that apply to the Cardinal Health Options (as defined below)
for purposes of applying such terms to the nonqualified stock options (the
“CareFusion Options”) granted to Awardee by CareFusion Corporation (the
“Company”) under the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”) as a result of the separation of the clinical and medical products
businesses of Cardinal Health, Inc. (“Cardinal Health”) by means of a spin-off
of at least 80.1% of the outstanding common stock of the Company to Cardinal
Health’s shareholders, effective on August 31, 2009 (the “Spin-Off”). These
Terms, together with the Option Terms (as defined below) and the Plan, shall
govern the CareFusion Options. The CareFusion Options are Replacement Awards
under the Plan.

The “Number of Shares” that are covered by the CareFusion Options and the
“Exercise Price per Share” of the CareFusion Options constitute the option terms
(the “Option Terms”) and can be found on the website of the Company’s
third-party equity plan administrator. The extent to which the CareFusion
Options shall vest and become exercisable on and after specific dates (the
“Vesting Date(s)”), subject in each case to the provisions of these Terms,
including those relating to Awardee’s continued employment with the Company and
its Affiliates (collectively, the “CareFusion Group”) and the date on which the
CareFusion Options shall expire (the “Grant Expiration Date”) are the same terms
as those set forth (i) in Awardee’s stock option agreement(s) for stock option
awards granted to Awardee by Cardinal Health or one of its Affiliates (the
“Cardinal Health Options”) on the grant date specified in the agreement for such
Cardinal Health Options (the “Pre-Spin Grant Date”) or (ii) on the website of
the Company’s third-party equity plan administrator in the event that Awardee
participated in Cardinal Health’s Offer to Exchange, effective June 19, 2009
(each of (i) and (ii), the “Cardinal Option Agreement”).

Capitalized terms used in these Terms which are not specifically defined herein
will have the meanings ascribed to such terms in the Plan.

1. Method of Exercise and Payment of Price.

(a) Method of Exercise. At any time when all or a portion of the CareFusion
Options is exercisable under the Plan and these Terms, some or all of the
exercisable portion of the CareFusion Options may be exercised from time to time
by written notice to the Company, or such other method of exercise as may be
specified by the Company, including, without limitation, exercise by electronic
means on the website of the Company’s third-party equity plan administrator,
which will:

(i) state the number of whole Shares with respect to which the CareFusion
Options are being exercised; and

(ii) if the CareFusion Options are being exercised by anyone other than Awardee,
if not already provided, be accompanied by proof satisfactory to counsel for the
Company of the right of such person or persons to exercise the CareFusion
Options under the Plan and all Applicable Laws and regulations.

 

1



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

(b) Payment of Price. The full exercise price for the portion of the CareFusion
Options being exercised shall be paid to the Company as provided below:

(i) in cash;

(ii) by check or wire transfer (denominated in U.S. Dollars);

(iii) subject to any conditions or limitations established by the Administrator,
other Shares which (A) in the case of Shares acquired from the Company (whether
upon the exercise of the CareFusion Options or otherwise), have been owned by
the Participant for more than six (6) months on the date of surrender (unless
this condition is waived by the Administrator), and (B) have a Fair Market Value
on the date of surrender equal to or greater than the aggregate exercise price
of the Shares as to which said CareFusion Options shall be exercised (it being
agreed that the excess of the Fair Market Value over the aggregate exercise
price shall be refunded to Awardee, with any fractional Share being repaid in
cash);

(iv) consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator; or

(v) any combination of the foregoing methods of payment.

2. Transferability. The CareFusion Options shall be transferable (I) at
Awardee’s death, by Awardee by will or pursuant to the laws of descent and
distribution, and (II) by Awardee during Awardee’s lifetime, without payment of
consideration, to (a) the spouse, former spouse, parents, stepparents,
grandparents, parents-in-law, siblings, siblings-in-law, children, stepchildren,
children-in-law, grandchildren, nieces or nephews of Awardee, or any other
persons sharing Awardee’s household (other than tenants or employees)
(collectively, “Family Members”), (b) a trust or trusts for the primary benefit
of Awardee or such Family Members, (c) a foundation in which Awardee or such
Family Members control the management of assets, or (d) a partnership in which
Awardee or such Family Members are the majority or controlling partners;
provided, however, that subsequent transfers of the transferred CareFusion
Options shall be prohibited, except (X) if the transferee is an individual, at
the transferee’s death by the transferee by will or pursuant to the laws of
descent and distribution, and (Y) without payment of consideration to the
individuals or entities listed in subparagraphs II(a), (b) or (c), above, with
respect to the original Awardee. The Administrator may, in its discretion,
permit transfers to other persons and entities as permitted by the Plan. Neither
a transfer under a domestic relations order in settlement of marital property
rights nor a transfer to an entity in which more than 50% of the voting
interests are owned by Awardee or Family Members in exchange for an interest in
that entity shall be considered to be a transfer for consideration. Within ten
(10) days of any transfer, Awardee shall notify the Compensation and Benefits
department of the Company in writing of the transfer. Following transfer, the
CareFusion Options shall continue to be subject to the same terms and conditions
as were applicable immediately prior to transfer and, except as otherwise
provided in the Plan or these Terms, references to the original Awardee shall be
deemed to refer to the transferee. The events of a Termination of Employment of
Awardee provided in paragraph 3 hereof shall continue to be applied with respect
to the original Awardee, following which the CareFusion Options shall be
exercisable by the transferee only to the extent, and for the periods, specified
in paragraph 3. The Company shall have no obligation to notify any transferee of
Awardee’s Termination of Employment

 

2



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

with the CareFusion Group for any reason. The conduct prohibited of Awardee in
paragraphs 5 and 6 hereof shall continue to be prohibited of Awardee following
transfer to the same extent as immediately prior to transfer and the CareFusion
Options (or its economic value, as applicable) shall be subject to forfeiture by
the transferee and recoupment from Awardee to the same extent as would have been
the case of Awardee had the CareFusion Options not been transferred. Awardee
shall remain subject to the recoupment provisions of paragraphs 5 and 6 of these
Terms and tax withholding provisions of Section 31 of the Plan following
transfer of the CareFusion Options.

3. Termination of Employment.

(a) Termination of Employment by Reason of Death or Disability. If a Termination
of Employment occurs by reason of death or Disability prior to the vesting in
full of the CareFusion Options, but at least six (6) months from the Pre-Spin
Grant Date, then any unvested portion of the CareFusion Options shall vest upon
and become exercisable in full from and after such Termination of Employment due
to death or Disability. The CareFusion Options may thereafter be exercised by
Awardee, any transferee of Awardee, if applicable, or by the legal
representative of the estate or by the legatee of Awardee under the will of
Awardee from the date of such Termination of Employment due to death or
Disability until the Grant Expiration Date.

(b) Termination of Employment by Reason of Retirement. If a Termination of
Employment occurs by reason of Retirement prior to the vesting in full of the
CareFusion Options, but at least six (6) months from the Pre-Spin Grant Date,
then a Ratable Portion of each installment of the CareFusion Options that would
have vested on each future Vesting Date shall immediately vest and become
exercisable. Such Ratable Portion shall, with respect to the applicable
installment, be an amount equal to such installment of the CareFusion Options
scheduled to vest on the applicable Vesting Date multiplied by a fraction, the
numerator of which shall be the number of days from the Pre-Spin Grant Date
through the date of such termination, and the denominator of which shall be the
number of days from the Pre-Spin Grant Date through such Vesting Date. The
CareFusion Options, to the extent vested, may be exercised by Awardee (or any
transferee, if applicable) until the Grant Expiration Date. If Awardee dies
after Retirement, but before the Grant Expiration Date, the CareFusion Options,
to the extent vested, may be exercised by any transferee of the CareFusion
Options, if applicable, or by the legal representative of the estate or by the
legatee of Awardee under the will of Awardee from and after such death until the
Grant Expiration Date. For purposes of these Terms and this Award under the
Plan, “Retirement” shall refer to Age 55 Retirement, which means Termination of
Employment (other than by reason of death or Disability and other than in the
event of Termination for Cause) by an Employee of the CareFusion Group (i) after
attaining age fifty-five (55) and (ii) having at least ten (10) years of
continuous service with the CareFusion Group, Cardinal Health and its
Affiliates, or such other Affiliates prior to the time that such Affiliate
became an Affiliate of the Company or Cardinal Health. For purposes of the age
and/or service requirement, the Administrator may, in its discretion, credit a
Participant with additional age and/or years of service.

(c) Termination of Employment for Certain Awardees Affected by the Spin-Off. If
(i) an Awardee’s Termination of Employment occurs within fifteen (15) months
after, and as a result of, the Spin-Off, and (ii) Awardee was classified as an
executive-level employee in accordance with the Company’s human resources system
as of Awardee’s Termination of Employment or had at least ten (10) years of
continuous service with the CareFusion Group, Cardinal Health and its
Affiliates, or such other Affiliates prior to the time that such Affiliate
became an Affiliate of the Company or Cardinal Health, the CareFusion Options,
to the extent

vested, may be exercised by Awardee (or any transferee, if applicable) until the
earlier of the second (2nd) anniversary of such Termination of Employment (or
any later date until which it would remain exercisable by its terms) or the
Grant Expiration Date.

 

3



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

(d) Other Termination of Employment. If a Termination of Employment occurs by
any reason other than death, Retirement, or Disability (each at least six
(6) months from the Pre-Spin Grant Date), any portion of the CareFusion Options
which has not vested on such date of Termination of Employment will
automatically be forfeited. Subject to Section 16(b)(ii) of the Plan and
subparagraphs 3(a), (b) and (c) above, Awardee (or any transferee, if
applicable) will have 90 days from the date of Termination of Employment or
until the Grant Expiration Date, whichever period is shorter, to exercise any
portion of the CareFusion Options that is vested and exercisable on the date of
Termination of Employment; provided, however, that if the Termination of
Employment was a Termination for Cause, as determined by the Administrator, the
CareFusion Options may be immediately canceled by the Administrator (whether
then held by Awardee or any transferee).

4. Restrictions on Exercise. The CareFusion Options are subject to all
restrictions in these Terms and/or in the Plan. As a condition of any exercise
of the CareFusion Options, the Company may require Awardee or his or her
transferee or successor to make any representation and warranty to comply with
any Applicable Law or regulation or to confirm any factual matters (including
Awardee’s compliance with the terms of paragraphs 5 and 6 of these Terms or any
employment or severance agreement between Awardee and any member of the
CareFusion Group) reasonably requested by the Company. The CareFusion Options
shall not be exercisable if such exercise would involve a violation of any
Applicable Law.

5. Triggering Conduct/Competitor Triggering Conduct.

(a) As used in these Terms, “Triggering Conduct” shall include the following:

(i) for so long as Awardee is an employee of the CareFusion Group and for three
(3) years following Termination of Employment, regardless of the reason,

(A) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the CareFusion
Group;

(B) a violation of policies of the CareFusion Group, including, but not limited
to, conduct which would constitute a breach of any certificate of compliance or
similar attestation/certification signed by Awardee;

(C) directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
CareFusion Group at any time within the 12 months prior to Awardee’s Termination
of Employment;

(D) any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee; and

 

4



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

(E) breaching any provision of any employment or severance agreement with a
member of the CareFusion Group; and

(ii) for three (3) years following the effective time of the Spin-Off,

(A) other than in the performance of duties assigned by the CareFusion Group,
disclosing or using in any capacity any confidential information, trade secrets
or other business sensitive information or material concerning the Cardinal
Group;

(B) a violation of policies of the Cardinal Group that were in effect prior to
the effective time of the Spin-Off, including, but not limited to, conduct which
would constitute a breach of any certificate of compliance or similar
attestation/certification signed by Awardee;

(C) other than in the performance of duties assigned by the CareFusion Group,
directly or indirectly employing, contacting concerning employment, or
participating in any way in the recruitment for employment of (whether as an
employee, officer, director, agent, consultant or independent contractor) any
person who was or is an employee, representative, officer or director of the
Cardinal Group at any time within the 12 months prior to the effective time of
the Spin-Off; and

(D) other than in the performance of duties assigned by the CareFusion Group,
any action by Awardee and/or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Cardinal Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee.

For purposes of these Terms, “Cardinal Group” means Cardinal Health, any
Subsidiary or other entity that is directly or indirectly controlled by Cardinal
Health or any entity in which Cardinal Health has a significant ownership
interest as determined by the Administrator, and any businesses that were owned
by Cardinal Health prior to the effective time of the Spin-Off.

(b) As used in these Terms, “Competitor Triggering Conduct” shall include:

(i) during Awardee’s employment or within one (1) year following Awardee’s
Termination of Employment, accepting employment with, or serving as a consultant
or advisor or in any other capacity to, an entity that is in competition with
the business conducted by any member of the CareFusion Group (a “CareFusion
Competitor”), including, but not limited to, employment or another business
relationship with any CareFusion Competitor if Awardee has been introduced to
trade secrets, confidential information or business sensitive information during
Awardee’s employment with the CareFusion Group and such information would aid
the CareFusion Competitor because the threat of disclosure of such information
is so great that, for purposes of these Terms, it must be assumed that such
disclosure would occur; and

 

5



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

(ii) within one (1) year following the effective time of the Spin-Off, other
than in the performance of duties assigned by the CareFusion Group, accepting
employment with, or serving as a consultant or advisor or in any other capacity
to, an entity that is in competition with the business conducted by any member
of the Cardinal Group (a “Cardinal Competitor”), including, but not limited to,
employment or another business relationship with any Cardinal Competitor if
Awardee has been introduced to trade secrets, confidential information or
business sensitive information during Awardee’s employment with the Cardinal
Group with respect to the businesses that comprised the Cardinal Group prior to
the effective time of the Spin-Off and such information would aid the Cardinal
Competitor because the threat of disclosure of such information is so great
that, for purposes of these Terms, it must be assumed that such disclosure would
occur.

6. Special Forfeiture/Repayment Rules. Awardee agrees not to engage in
Triggering Conduct during the applicable time periods set forth in paragraph 5
hereof. If Awardee engages in Triggering Conduct or Competitor Triggering
Conduct during the applicable time periods set forth in paragraph 5, then:

(a) the CareFusion Options (or any part thereof that has not been exercised)
shall immediately and automatically terminate, be forfeited, and shall cease to
be exercisable at any time; and

(b) Awardee shall, within thirty (30) days following written notice from the
Company, pay the Company an amount equal to the gross option gain realized or
obtained by Awardee or any transferee resulting from the exercise of such
CareFusion Options, measured at the date of exercise (i.e., the difference
between the market value of the Shares underlying the CareFusion Options on the
exercise date and the exercise price paid for such Shares underlying the
CareFusion Options), with respect to any portion of the CareFusion Options that
has already been exercised at any time within three (3) years prior to the
Triggering Conduct (the “Look-Back Period”), less $1.00. If Awardee engages only
in Competitor Triggering Conduct, then the Look-Back Period shall be shortened
to exclude any period more than one (1) year prior to Awardee’s Termination of
Employment (or, in the case of Competitor Triggering Conduct as defined in
paragraph 5(b)(ii) above, one (1) year prior to the effective time of the
Spin-Off), but include any period between the time of Termination of Employment
or the effective time of the Spin-Off, as applicable, and engagement in
Competitor Triggering Conduct. Awardee may be released from Awardee’s
obligations under this paragraph 6 if and only if the Administrator (or its duly
appointed designee) and a duly authorized representative of Cardinal Health
(with respect to the provisions that benefit Cardinal Health) determine, in
writing and in their sole discretion, that such action is in the best interests
of both Cardinal Health and the Company. Nothing in this paragraph 6 constitutes
a so-called “noncompete” covenant. This paragraph 6 does, however, prohibit
certain conduct while Awardee is associated with either the Cardinal Group or
the CareFusion Group and thereafter and does provide for the forfeiture or
repayment of the benefits granted by these Terms under certain circumstances,
including, but not limited to, Awardee’s acceptance of employment with a
CareFusion Competitor or a Cardinal Competitor. Awardee agrees to provide the
Company with at least ten (10) days’ written notice prior to directly or
indirectly accepting employment with or serving as a consultant or advisor or in
any other capacity to a CareFusion Competitor or a Cardinal Competitor, and
further agrees to inform any such new employer, before accepting employment, of
the terms of this paragraph 6 and Awardee’s continuing obligations contained
herein. No provisions of these Terms shall diminish, negate or otherwise impact
any separate noncompete or other agreement to which Awardee may be a party,
including, but not limited to, any certificate of compliance or similar

 

6



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

attestation/certification signed by Awardee; provided, however, that to the
extent that any provisions contained in any other agreement are inconsistent in
any manner with the restrictions and covenants of Awardee contained in these
Terms, the provisions of these Terms shall take precedence and such other
inconsistent provisions shall be null and void. Awardee has acknowledged and
agreed that these restrictions are for the benefit of Cardinal Health in
consideration of Awardee’s receipt of the Cardinal Health Options, in
consideration of employment, in consideration of exposing Awardee to Cardinal
Health’s business operations and confidential information, and for other good
and valuable consideration, the adequacy of which consideration is hereby
expressly confirmed. Awardee has further acknowledged that the receipt of the
Cardinal Health Options and the execution of the Cardinal Option Agreement were
voluntary actions on the part of Awardee and that Cardinal Health would have
been unwilling to provide the Cardinal Health Options to Awardee without
including the restrictions and covenants of Awardee set forth above. Further,
Awardee and Cardinal Health have agreed and acknowledged that the provisions
contained in paragraphs 5 and 6 are ancillary to, or part of, an otherwise
enforceable agreement at the time the Cardinal Option Agreement was made.

7. Change of Control. Notwithstanding anything herein to the contrary, in the
event a Change of Control occurs, Section 16(b) of the Plan shall apply
(including the provision that any unvested CareFusion Options shall vest in
full).

8. Right of Set-Off. By having accepted the Cardinal Health Options, Awardee has
agreed that, so long as the amounts are not treated as “non-qualified deferred
compensation” under Section 409A of the Internal Revenue Code of 1986, as
amended, (a) any amounts Awardee owes from time to time to any member of the
CareFusion Group with respect to the CareFusion Options may be deducted from,
and set-off against, any amounts owed to Awardee by any member of the CareFusion
Group from time to time (including, but not limited to, amounts owed to Awardee
as wages, severance payments or other fringe benefits) and (b) any amounts
Awardee owes from time to time to any member of the Cardinal Group with respect
to the CareFusion Options may be deducted from, and set-off against, any amounts
owed to Awardee by any member of the Cardinal Group from time to time
(including, but not limited to, amounts owed to Awardee as wages, severance
payments or other fringe benefits).

9. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the exercise of the CareFusion Options, regardless of any action
the Company takes with respect to any tax withholding obligations that arise in
connection with the CareFusion Options. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the exercise of the CareFusion Options.
The Company does not commit and is under no obligation to structure the
CareFusion Options or the exercise of the CareFusion Options to reduce or
eliminate Awardee’s tax liability.

(b) Payment of Withholding Taxes. Concurrently with the payment of the exercise
price pursuant to paragraph 1 hereof, Awardee is required to arrange for the
satisfaction of the minimum amount of any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any employment
tax obligation (the “Tax Withholding Obligation”) in a manner acceptable to the
Company. Any manner provided for in subparagraph 1(b) hereof shall be deemed an
acceptable manner to satisfy the Tax Withholding Obligation unless otherwise
determined by the Company.

 

7



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

10. Holding Period Requirement. If Awardee was classified as an “officer” of
Cardinal Health within the meaning of Rule 16a-1(f) under the Securities
Exchange Act of 1934, as amended, on the Pre-Spin Grant Date, then, as a
condition to receipt of the CareFusion Options, Awardee has agreed to hold his
or her After-Tax Net Profit in Shares until the first anniversary of the
exercise of all or a portion of the CareFusion Options (or, if earlier, the date
of Awardee’s Termination of Employment). “After-Tax Net Profit” means the total
dollar value of the Shares that Awardee elects to exercise under the CareFusion
Options at the time of exercise, minus the total of (i) the exercise price to
purchase these Shares, and (ii) the amount of all applicable federal, state,
local or foreign income, employment or other tax and other similar fees that are
withheld in connection with the exercise.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. The
CareFusion Options are governed by the laws of the State of Ohio, without regard
to principles of conflicts of law, except to the extent superseded by the laws
of the United States of America. Awardee has agreed that the laws of the State
of Ohio bear a substantial relationship to the Cardinal Health Options and that
the benefits granted therein, and thus the CareFusion Options and the benefits
granted thereunder, would not be granted without their governance by the laws of
the State of Ohio. In addition, all legal actions or proceedings relevant to the
CareFusion Options will be brought exclusively in state or federal courts
located in Franklin County, Ohio, and Awardee has consented to the personal
jurisdiction of such courts. Awardee has acknowledged that the terms relating to
Triggering Conduct, Competitor Triggering Conduct and special forfeiture and
repayment rules set forth above are reasonable in nature, are fundamental for
the protection of legitimate business and proprietary interests, and do not
adversely affect Awardee’s ability to earn a living in any capacity that does
not violate such terms. In the event of any violation by Awardee of any such
covenants, immediate and irreparable injury for which there is no adequate
remedy at law will result. In the event of any violation or attempted violations
of these restrictions and covenants, the Cardinal Group or the CareFusion Group,
as the case may be, will be entitled to specific performance and injunctive
relief or other equitable relief, including the issuance ex parte of a temporary
restraining order, without any showing of irreparable harm or damage, such
irreparable harm being acknowledged and admitted by Awardee, waiving any
requirement for the securing or posting of any bond in connection with such
remedy, without prejudice to any other rights and remedies afforded the Cardinal
Group or CareFusion Group, as the case may be, hereunder or by law. In the event
that it becomes necessary for the Cardinal Group or CareFusion Group to
institute legal proceedings under Awardee’s CareFusion Options, Awardee will be
responsible for all costs and reasonable legal fees with regard to such
proceedings. Any term relating to the CareFusion Options which is determined by
a court of competent jurisdiction to be invalid or unenforceable should be
construed or limited in a manner that is valid and enforceable and that comes
closest to the business objectives intended by such term, without invalidating
or rendering unenforceable the remaining terms.

12. Action by the Administrator. The interpretation of these Terms shall rest
exclusively and completely within the sole discretion of the Administrator.
Awardee shall be bound by the decisions of the Administrator with regard to the
interpretation of these Terms and with regard to any and all matters set forth
in these Terms. The Administrator may delegate its functions under these Terms
to an officer of the CareFusion Group designated by the Administrator
(hereinafter the “designee”). In fulfilling its responsibilities hereunder, the
Administrator or its designee may rely upon documents, written statements of the
parties or such other material as the Administrator or its designee deems
appropriate. Awardee shall not have any right to be heard or to appear before
the Administrator or its designee and any decision of the Administrator or its
designee relating to these Terms, including without limitation whether
particular conduct constitutes Triggering Conduct or Competitor Triggering
Conduct, shall be final and binding unless such decision is arbitrary and
capricious.

 

8



--------------------------------------------------------------------------------

STOCK OPTIONS

(U.S. CAREFUSION EMPLOYEES)

13. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
CareFusion Options or future options that may be granted under the Plan by
electronic means. Awardee has consented to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of option grants and the execution of
option agreements through electronic signature.

14. Notices. All notices, requests, consents and other communications by Awardee
to the Company with respect to the CareFusion Options are to be delivered to the
Company in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: Compensation and Benefits Administrator

Facsimile: 858-617-2300

All notices, requests consents and other communications by the Company to
Awardee with respect to the CareFusion Options to be delivered to Awardee may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

15. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that, (a) prior to the effective time of the Spin-Off, (i) was
approved by the Human Resources and Compensation Committee of Cardinal Health or
the Board of Directors of Cardinal Health or (ii) was approved in writing by an
officer of Cardinal Health pursuant to delegated authority of the Human
Resources and Compensation Committee of Cardinal Health or (b)(i) was approved
by the Human Resources and Compensation Committee of the Company or the Board or
(ii) was approved in writing by an officer of the Company pursuant to delegated
authority of the Human Resources and Compensation Committee of the Company,
provides for greater benefits to Awardee, with respect to (A) vesting of all or
a portion of the Cardinal Health Options or CareFusion Options on Termination of
Employment by reason of specified events or (B) exercisability of the Cardinal
Health Options or CareFusion Options following Termination of Employment, than
provided in these Terms or in the Plan, then the terms of such Employment
Arrangement with respect to vesting or exercisability of the Cardinal Health
Options or CareFusion Options following Termination of Employment shall
supersede the terms hereof in respect of all or a comparable portion of the
CareFusion Options to the extent permitted by the terms of the Plan.

 

9